Case 4:20-cv-02024-MWB Document 26 Filed 02/05/21 Page 1 of 4

IN THE UNITED STATE DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SYLVESTER OSAGIE, as
Representative of the
Estate of Osaze Osagie, Decedent

Plaintiff, : Docket No. 4:20-cv-02024
Vv

BOROUGH OF STATE COLLEGE;
M. JORDAN PIENIAZEK, Borough
of State College Police Department;
CHRISTOPHER HILL, Borough of
State College Police Department,
KEITH ROBB, Borough of State
College Police Department,
CHRISTIAN FISHEL, Borough of
State College Police Department,

Defendants.

STIPULATION EXTENDING DEADLINE TO ANSWER THE FIRST
AMENDED COMPLAINT

AND NOW this 5 “day of February 2021, it is hereby stipulated and agreed,
by and between Plaintiff, Sylvester Osagie, as representative of the Estate of Osaze
Osagie, decedent and Defendants, Borough of State College, M. Jordan Pieniazek,
Christopher Hill, Keith Robb, and Christian Fishel, (hereinafter “Defendants”), by
and through their undersigned counsel, that the time within which all Defendants
have to answer Plaintiff's First Amended Complaint is extended to March 26,

2021. A proposed order is being filed contemporaneously herewith,

 

 
Case 4:20-cv-02024-MWB Document 26 Filed 02/05/21 Page 2 of 4

Respectfully submitted, Respectfully subinitted,

SHUBEINLAW OFFICE MacMain, Connell &
Leinhauser, LEC (

By: By: y fe L

 

 

Andrew Shubin David J. MecMain

333 South Allen Street Attorney J.D, No. 59320

State College, PA 16801 433 W. Market Street, Suite 200
Attorney for Plaintiff West Chester, PA 19382

Attorneys for Defendants, Borough
of State College, M. Jordan
Pieniazek, Christopher Hill, Keith
Robb, and Christian Fishel

AND IT IS SO ORDERED THIS DAY OF FEBRUARY 2021.

BY THE COURT:

 

THE HONORABLE MATTHEW W. BRANN

 
Case 4:20-cv-02024-MWB Document 26 Filed 02/05/21 Page 3 of 4

CERTIFICATE OF SERVICE
I, David J. MacMain, Esquire, hereby certify that on February “2021, the
foregoing Stipulation Extending Time to Answer the First Amended Complaint was
filed electronically and is available for viewing and downloading from the ECF
system of the United States District Court for the Middle District of Pennsylvania.

The following parties received notification of this filing via electronic notification:

Andrew G., Celli, Jr.
Earl 8S. Ward
David Berman.
EMERY CELLI BRINCKERHOFF & ABADY LLP
600 Fifth Avenue at Rockefeller Center
New York, New York 10020
Attorneys for Plaintiff

Andrew Shubin
SHUBIN LAW OFFICE
333 South Allen Street
State College, PA 16801
Attorney for Plaintiff

Kathleen Yurchak
STEINBACHER, GOODALL & YURCHAK
328 South Atherton Street
State College, PA 16801
Attorney for Plaintiff

 
Case 4:20-cv-02024-MWB Document 26 Filed 02/05/21 Page 4 of 4

Dated: 2 C / ci

Respectfully submitted,

MacMain, Connell & Leinhauser, LLC
ji .

 

Le
David. MzcMain

Attorney I'D. No. 59320

Matthew S. Polaha

Attorney I.D. No. 320674

433 W. Market Street, Suite 200

West Chester, PA 19382

Attorneys for Defendant, Borough of State
College, M. Jordan Pieniazek, Christopher
Hill, Keith Robb, and Christian Fishel

 

 
